UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4469


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEONARD CHRISTOPHER BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:08-cr-00424-DCN-1)


Submitted:   November 28, 2011             Decided:   December 23, 2011


Before WILKINSON, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeremy A. Thompson, LAW OFFICE OF JEREMY A. THOMPSON, LLC,
Columbia, South Carolina, for Appellant.     William N. Nettles,
United States Attorney, Sean Kittrell, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Leonard Christopher Brown entered a plea, pursuant to

North Carolina v. Alford, 400 U.S. 25 (1970), to possession of a

firearm and ammunition by a convicted felon, in violation of 18

U.S.C. §§ 922(g)(1), 924(a)(2), 924(e) (2006).                          He received a

sentence of seventy-two months’ imprisonment.                      Brown appeals his

sentence,       contending         that     the     district    court      abused     its

discretion when it denied his request for a downward departure

under U.S. Sentencing Guidelines Manual § 5K2.13 (2010) based on

his diminished capacity.              For the reasons explained below, we

dismiss the appeal.

               The    district      court     has     the    discretion     to    depart

downward    if       “(1)   the    defendant       committed    the     offense     while

suffering from a significantly reduced mental capacity; and (2)

the      significantly            reduced        mental      capacity      contributed

substantially to the commission of the offense.”                        USSG § 5K2.13.

However, “[w]e lack the authority to review a sentencing court’s

denial    of    a    downward      departure        unless   the   court    failed     to

understand its authority to do so.”                       United States v. Brewer,

520 F.3d 367, 371 (4th Cir. 2008).                        Our review of the record

discloses that the district court did not fail to recognize its

authority to depart.              Thus, Brown’s claim is not reviewable on

appeal.



                                             2
           We therefore dismiss the appeal.                We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                   DISMISSED




                                       3